DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 01/04/2022. 
Claims 1-12 are pending. Claims 1, 4 and 7 are independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al. (U.S. Publication 2010/0077061; hereinafter “Hsueh”) in view of Makim et al. (U.S. Publication 2013/0142181; hereinafter “Makim”).

In regard to dependent claims 1, 4 and 7, Hsueh teaches a computer back control system, configured to enable a user to perform back control of a remote computer through an HID, 
a first user interface, configured to receive control information input by a user from the HID (figure 1; clarification: monitor that is connected to the client receives user input via mouse or keyboard”);
a second user interface, configured to send interface information to the HID; and
a first communication module, configured to send the control information and receive the interface information; the second communication device comprises:
a second communication module, configured to receive, after being in pair connection with the first communication device, the control information from the first communication module, and send the interface information to the first communication module (figure 1; clarification: monitor that is connected to the server receives user input via mouse or keyboard and send interface interface information to client”);
a third user interface, configured to send the control information to the computer; and
a fourth user interface, configured to receive the currently displayed interface information from the computer (figure 1, paragraph 0040; “Clarification: client 14 remotely back control server 12 via first and second communication module connected to the element 16”), wherein the control information is a mouse, a touch screen or a keyboard action, and the first communication device and the second communication device rum simulations of the action. (paragraph 0003, paragraph 0007, lines 15-19; figure 6A-6B, element 16’; paragraph 0036, lines 15-18; NOTE: one of the core goal of Hsueh’s system is to performing back control of a remote computer without installing additional software”)


Makim teaches a system related with back control remote device wherein communication module that enable two device being connected is being wireless such as wifi wherein devices are connected or paired with AP using wifi credentials (figure 6, clarification: router being AP).

Hsueh and Makim are analogous art because they are from same field of endeavor, back control remote computer/devices.
Therefore,  before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the teaching of Makim, connecting plurality of devices using commonly used communication technology such as wifi (wireless), to Hsueh. Motivation for doing so would have been to give power to user to control remote computer/devices wirelessly and provide mobility to user.

It is noted that scope of the claim 4 and 7 is within the scope of claim 1; hence, they are addressed with claim 1.

In regard to dependent claims 2, 5 and 8, Hsueh teaches the first user interface and the third interface are USB ports respectively (Hsueh, figure 1, element 12, and 14; “Clarification: USB came out in 1996; thus, USB port is inherent in element 12 and 14 to accept inputs”).

In regard to dependent claims 3, 6 and 9 Hsueh teaches the second user interface and the fourth user interface are HDMIs respectively. (Hsueh, figure 1, element 12, and 14; 

In regard to dependent claim 10, Hsueh as modified by Makim using the same motivation stated above, teaches wherein the performing pair connection with a first communication device comprises:
receiving a pairing document, the pairing document comprising a service set identifier (SSID) of the first communication device;
performing WiFi scanning and matching the scanning result with the SSID in the pairing document; and
if the matching is successful, accessing an AP of the first communication device to complete the pair connection (Makim, figure 1, paragraph 0035, lines 19-22; “Clarification: laptop computer connects to wifi network wherein in having SSID is inherent to any wifi network”).

In regard to dependent claim 11, Hsueh as modified by Makim using the same motivation stated above, teaches wherein the pairing document further comprises identification information and/or password information of the first communication device; besides, the accessing an AP of the first communication device comprises:
determining, according to the scanning result, whether the identification information and/or the password information in the pairing document match; and
if the matching is successful, accessing the AP of the first communication device (Makim, figure 1, paragraph 0035, lines 19-22; “Clarification: laptop computer connects to wifi network via wherein connecting to wifi network using credential (e.g. user id and password) is inherent”).

In regard to dependent claim 11, Hsueh as modified by Makim using the same motivation stated above, teaches the performing pair connection with a first communication device comprises: performing pair connection with the first communication device through Bluetooth
(Makim, paragraph 0069, lines 5-10).

Response to Arguments
Applicant’s arguments filed on 01/04/2022 have been considered but are not persuasive. 

Applicant argues that “Amended independent claims 1, 4 and 7 recite “the control information is a mouse, a touch screen or a keyboard action, and the first communication device and the second communication device run simulations of the action’. In the present invention, the keyboard or the mouse is directly simulated. No application is needed in the present invention, and all control actions can be entirely simulated. “
In response, examiner respectfully points out that one of the core goal of Hsueh’s system is to performing back control of a remote computer without installing additional software (see paragraph 0003, paragraph 0007, lines 15-19; figure 6A-6B, element 16’; paragraph 0036, lines 15-18) wherein no software is required to perform back control of a remote computer via HID.
For details, please refer to the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on 7:30 to 5:00 PM [Off every alternate Friday].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Reza Nabi/
Primary Examiner, Art Unit 2175